        Case 2:19-cv-02407-CMR Document 114 Filed 12/09/19 Page 1 of 1




                           UNITED STATES DISTRICT COt;RT
                         EASTER1" DISTRICT OF PENNSYLVANIA


r.--1 RE: GENERIC PHARMACECTICALS             MDL 2724
PRICING ANTITRCST LITIGATION                  16-MD-2724                         FILED
                                              HON. CYNTHIA YI. RUFE
                                                                                 DEC O5 2019
THIS DOCUMENT RELATES TO:                                                  B KATE BJ.'Rf\:.,:VJ, Clerk
                                              l 9-cv-2407-CMR               Y_.__ ,.-_D::;:i. Clerk
The State of Connecticut, et al. v.
Teva Pharmaceuticals USA, Inc.




                        9f(_
        AND NOW, this __ day o f ~
                                      ~ it is hereby ORDERED that the
attached motion is APPROVED. The deadline for the Plaintiff States to Respond to Defendant

Pfizer Inc. 's Motion to Dismiss and Motion to Stay Discovery is extended until January 28,

2020.

        It is so ORDERED.



                                                 BY THE COURT:
